              Case 2:17-cr-00064-JAM Document 263 Filed 07/17/20 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     GARY ROBERTS
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 2:17-CR-00064 JAM
12
                                   Plaintiff,           NOTICE AND REQUEST TO SEAL
13
            v.                                          EXHIBIT C TO SENTENCING MEMO:
14                                                      EXCERPTS WIRETAP TRANSCRIPTS
     GARY ROBERTS,
15                                                      DATE: June 21, 2020
                                   Defendant.           TIME: 9:15 a.m.
16                                                      COURT: Hon. John A Mendez
17
18
19               NOTICE OF REQUEST TO SEAL DOCUMENTS & REQUEST TO SEAL
                                    DOCUMENTS
20
21          Defendant GARY ROBERTS, by and through his undersigned counsel, requests that the
22   following documents be filed under seal: “Exhibit C: Excerpts of Wiretap Transcripts.” This
23   exhibit is an attachment to defendant’s Sentencing Memorandum, filed on July 14, 2020, at
24   docket 260, and is relevant to his forthcoming sentencing. Filing these wiretap transcripts under
25   seal is being sought out because the documents appear to be currently under seal pursuant to
26   2:15-SW-0473-JAM.
27
28


                                                    1
     Request to Seal
              Case 2:17-cr-00064-JAM Document 263 Filed 07/17/20 Page 2 of 2


 1          Pursuant to Local Rules 141(b), this notice and request to seal documents has been filed
 2   electronically, and served on all parties. Additionally, the government has been sent a copy of
 3   the documents sought to be filed under seal.
 4
 5   Dated: July 16, 2020                                 /s/ Etan Zaitsu__________
                                                          ETAN ZAITSU
 6
 7                                                        Attorney for Defendant
                                                          GARY ROBERTS
 8
 9
10
                                                 ORDER
11
            Pursuant to Local Rule 141 (b) and based upon the representation contained in the
12
     defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Exhibit C:
13
     Excerpts of Wiretap Transcripts,” attachment to Defendant’s Sentencing Memorandum at Dkt.
14
     260, pertaining to sealed wiretap transcripts, shall be SEALED until further order of this Court.
15
            It is further ordered that access to the sealed documents shall be limited to the counsel
16
     for the Defendant, the U.S. Attorney’s Office, and U.S. Probation.
17
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
18
     District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,
19
     for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
20
     compelling interest.
21
22
23   DATE: July 17, 2020                            /s/ John A. Mendez________________________
                                                    THE HONORABLE JOHN A. MENDEZ
24                                                  UNITED STATES DISTRICT COURT JUDGE
25
26
27
28


                                                     2
     Request to Seal
